Citation Nr: 1504319	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-32 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease, lumbosacral spine ("back disability") prior to April 28, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable evaluation for right foot trauma with residual weakness of dorsiflexor (extensor halluces longus) ("foot/ankle disability") prior to April 28, 2011, and in excess of 10 percent thereafter.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to the service-connected back disability and right foot/ankle disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1978, with subsequent periods of verified and unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and the Appeals Management Center (AMC) in Washington, D.C.  A July 2001 rating decision, in pertinent part, denied service connection for a back disability, a foot/ankle disability, and an acquired psychiatric disorder.  In August 2006, the Board remanded the Veteran's claims for further development.  Thereafter, in an October 2007 rating decision, the AMC granted entitlement to service connection for a back disability and a foot/ankle disability and assigned disability ratings of 10 percent and 0 percent, respectively, both effective April 12, 2000.

In June 2008, the Board again remanded the Veteran's claims for further development.  In a June 2011 rating decision, the RO increased the Veteran's disability ratings to 20 percent for the back disability and 10 percent for the foot/ankle disability, effective April 28, 2011.  Since that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

As discussed in further detail in the Remand section below, in order to avoid prejudice to the Veteran and afford him every consideration, the Board has included the issue of entitlement to service connection for an acquired psychiatric disorder as an issue on appeal, despite the possible withdrawal of this claim by the Veteran. 

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected back and foot/ankle disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is required prior to adjudicating the Veteran's claims.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for many years, and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

Outstanding Records

The claims file contains evidence indicating that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  Specifically, in a September 2009 statement, the Veteran reported that "[t]he social security determinations [sic] is in process."  See September 2009 VA Form 9.  Additionally, the Veteran reported to an August 2010 VA examiner that he was receiving SSA benefits due to a low back condition.  However, there is no indication in the claims file that the RO attempted to verify whether the Veteran applied for, or is receiving, SSA disability benefits.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  Because SSA records are potentially relevant to the Board's determination in this case, VA is obligated to attempt to obtain and consider those records.  Therefore, on remand, the Veteran's complete SSA records should be obtained.

Remand is also required regarding private treatment records.  In December 2009, the Veteran submitted a VA Form 21-4142 for VA to obtain treatment records from Dr. Rodriguez on his behalf.  VA made two unsuccessful attempts to obtain these records.  It does not appear from the record, however, that the Veteran was ever informed that VA's attempts to obtain these records were unsuccessful, in accordance with 38 C.F.R. § 3.159(e)(1) (2014).  On remand, he should be informed of this fact so that he has the opportunity to submit the records himself.

Finally, because the record indicates that the Veteran has been receiving ongoing VA treatment for the disabilities on appeal, any updated VA treatment records should be obtained and associated with the claims file.

Increased Rating Claims

With respect to the Veteran's increased rating claims, the Board notes that the Veteran was last afforded VA examinations to assess the severity of his service-connected back and foot/ankle disabilities in April 2011, almost four years ago.  To ensure that the record reflects the current severity of the Veteran's service-connected disabilities on appeal, a more contemporaneous examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  

Acquired Psychiatric Disorder

In June 2008, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder for further development.  After undertaking the required development, in June 2009, the RO issued a supplemental statement of the case (SSOC) continuing the denial of entitlement to service connection.  In September 2009, the Veteran submitted a VA Form 9, wherein he indicated that he disagreed with that determination.  The RO issued subsequent SSOCs in October 2009 and June 2011, both of which covered the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to increased ratings for the back disability and the foot/ankle disability.  In July 2011, the Veteran submitted another VA Form 9, wherein he indicated that he was only appealing the back and foot/ankle issues.  The RO interpreted the Veteran's VA Form 9 as a withdrawal of his appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder.  

The Board acknowledges that the Veteran's July 2011 VA Form 9 appears to limit his appeal to only the increased rating issues.  However, he did not specifically withdraw the service connection issue that was pending.  This document does not comply with the requirements for withdrawal pursuant to 38 C.F.R. § 20.204(b)(1), which states that if the appeal involves multiple issues, the withdrawal must list the issues withdrawn from the appeal.  See also DeLisio v. Shinseki, 25 Vet. App. 45, (2011) (holding that withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant); Kalman v. Principi 18 Vet. App. 522, 524-25 (2004) (holding the Board was clearly erroneous in finding that Veteran withdrew his appeal with respect to claims of service connection for psoriasis and obsessive-compulsive personality disorder, and claim for compensable evaluation for residuals of anterior-chest-wall trauma, based on letter in which Veteran stated that "the only issue remaining" was the claim for compensable evaluation, and on oral statements of Veteran or his representative at Board hearing).  Moreover, as the Veteran previously submitted a VA Form 9 indicating that he intended to continue his appeal of the denial of entitlement to service connection for an acquired psychiatric disorder, the Board finds that it is ambiguous as to whether the Veteran intended to withdraw his appeal as to this issue by submitting the July 2011 VA Form 9.  

As such, the AOJ must clarify with the Veteran whether he would like to continue his appeal of the issue of entitlement to service connection for an acquired psychiatric disorder.  If the Veteran intends to continue his appeal, on remand, the AOJ should conduct any development warranted in light of all additional evidence received since the June 2011 SSOC.  

TDIU

As noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record indicates that the Veteran may have left his job due to his service-connected disabilities.  Specifically, the Veteran's representative stated that the Veteran "could not perform on the job as a security guard due to his back and ankle problems."  See October 2013 VA 646.  Additionally, the April 2011 VA examiner indicated that the Veteran's service-connected disabilities currently on appeal affect his occupational activities and impact his ability to work.  See April 2011 VA Examination Report.  Moreover, as discussed above, it appears that the Veteran may be receiving SSA disability benefits for his back disability.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claims on appeal.

Additional development must be undertaken before it can be determined whether the Veteran's service-connected back and right foot/ankle disabilities are of sufficient severity to render him incapable of performing the mental and physical acts required to secure or follow a substantially gainful occupation, considering his education, experience, and skills.  Therefore, Board is of the opinion that the AOJ should address the matter of a TDIU rating as a component of the claims for initial higher ratings for the back disability and the right foot/ankle disability, in the first instance, to avoid any prejudice to the Veteran.

Translation

Lastly, although some of the documents in the claims file were translated into English, the Veteran's file contains several private treatment records and statements that are in Spanish and were not translated.  On remand, translations of these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  Each executed form should be returned to VA.  

Advise the Veteran and his representative (if any) that it is ultimately the Veteran's responsibility to submit his employment records, particularly those relating to the facts and circumstances of his separation, termination, or retirement from employment; and that he should submit evidence such as pay stubs, W2 Forms, tax returns, etc., documenting marginal employment, if any, relating to post or prospective employment that has resulted in earned income that does (or did) not exceed the poverty  threshold for one person.

2. Inform the Veteran, in accordance with § 3.159(e)(1), that VA was unsuccessful in it attempts to obtain his treatment records from Dr. Rodriguez, and afford the Veteran an opportunity to submit any copies in his possession.  Additionally, obtain and associate with the Veteran's claims file all outstanding VA treatment records from August 2013 to the present.  

3. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

4. Obtain translations of all Spanish documents into English, to include private treatment records received from Dr. Alvarez and a statement from E.O. received in August 2009.  Associate the translations with the claims file.

5. Seek clarification from the Veteran as to whether he intends to continue his appeal of the issue of entitlement to service connection for an acquired psychiatric disorder.  All correspondence concerning this matter should be fully documented in the record.  If the Veteran intends to continue his appeal, conduct any development deemed necessary in light of all additional evidence received since the June 2011 SSOC.

6. After the development in paragraphs 1-4 has been completed, schedule the Veteran for an examination to assess the current severity of his back disability.  The entire claims file, including a copy of the remand, must be made available to the examiner.  

The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.

On examination, the examiner should fully evaluate the Veteran's service-connected degenerative disc disease, lumbosacral spine.  The examiner must report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should also report if there is evidence of ankylosis.

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that his back disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected degenerative disc disease, lumbosacral spine.

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

7. After the development in paragraphs 1-4 has been completed, schedule the Veteran for an examination to assess the current severity of his foot/ankle disability.  The entire claims file, including a copy of the remand, must be made available to the examiner.

On examination, the examiner should fully evaluate the Veteran's service-connected right foot trauma with residual weakness of dorsiflexor (extensor halluces longus).  The examiner must report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner should also report if there is evidence of ankylosis.

Additionally, the examiner should specifically indicate the extent to which the residuals of the Veteran's right foot disability impact the function of the right foot, to include whether such residuals actually or effectively result in loss of use of the right foot.

Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that his right foot/ankle disability has upon his ability to perform ordinary activities of daily living.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the service-connected right foot trauma with residual weakness of dorsiflexor (extensor halluces longus).

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

8. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9. Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should re-adjudicate the Veteran's claims, including a claim of entitlement to a TDIU due to the service-connected back disability and the right foot/ankle disability.  If the claims are denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




